DETAILED ACTION
This is the initial Office action for application SN 17/259,287 having an effective date of 11 January 2021 and a Foreign priority date of 13 July 2018 (France).  A preliminary amendment was filed on 6 March 2021 canceling Claims 1-20 and adding NEW Claims 21-40.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(I)   Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 17/259,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims compositions for lubricating a propulsion system of an electric or hybrid vehicle comprising a base oil and at least one fire retardant represented by formula (I):   RF – L - RH  (I), and methods for lubricating a propulsion system of an electric or hybrid vehicle, which are indistinguishable over the claimed compositions and methods.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(II)   Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-38 of copending Application No. 17/259,280.  Although the claims at issue are not identical, they are not patentably distinct from each other F – L - RH  (I), and methods for cooling a propulsion system of an electric or hybrid vehicle, which are indistinguishable over the claimed compositions and methods.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(III)   Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-37 of copending Application No. 17/259,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims compositions for cooling a propulsion system of an electric or hybrid vehicle comprising at least one hydrocarbon-based fluid and at least one fire retardant represented by formula (I): RF – L - RH  (I), and methods for cooling a propulsion system of an electric or hybrid vehicle, which are indistinguishable over the claimed compositions and methods.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over CHINA (US 2019/0264121) in combination with YOSHIDA et al (US 2019/0024006).
CHINA discloses the use of specific biodegradable fluids for cooling and lubricating the motor of an electric vehicle as well as the different parts, especially moving parts, and cooling/lubricating the battery and the transmission [0001].   
CHINA discloses that the fluid has a boiling point in the range of from 200°C to 400°C and a boiling range below 80°C, and the fluid comprises more than 95% isoparaffins and less than 3% of naphthens by weight, a biocarbon content of at least 95% by weight, and containing less than 100 ppm aromatics by weight [0018].  
According to one embodiment, CHINA discloses that the fluid has a boiling point in the range of from 220°C to 340°C, and preferably 250°C to 340°C [0030].
CHINA discloses that the fluid may be obtained by a process of hydrodeoxygenation followed by isomerization [0079].  CHINA discloses that the obtained fluid is then hydrogenated [0097], using a catalyst [0100], wherein the hydrogenation conditions are typically 80 to 180°C 
CHINA discloses that the lubricating composition according to the invention may further comprise an additive selected from friction modifiers, detergents, antiwear additives, extreme pressure additives, and others [0160].  Applicant’s claimed composition differs by adding at least one fire retardant represented by formula (I).  However, such additives are known in the art as evidenced by YOSHIDA et al [“YOSHIDA”]. 
YOSHIDA discloses a foreign substance removing lubricant composition comprising a base oil such as a synthetic hydrocarbon oil [0067] and a perfluoroalkyl group containing compound represented by general formula (1):  
Rf – X – Y [0042] 
wherein Rf is a perfluoroalkyl group having a carbon number of C2 to C6, X is a linking group [0043], and Y may be a lipophilic group such as C8 to C18 linear or branched alkyl group [0044].  YOSHIDA discloses that the composition may additionally contain a fluoropolyether compound of general formula (5) and (6) set forth in [0061].  YOSHIDA discloses that the lubricant composition may contain both the perfluoroalkyl group containing compound AND the fluoropolyether containing compound [0065].
Thus having the prior art references before the inventor at the time the invention was made it would have been obvious to a person of ordinary skill to have added the perfluoroalkyl group containing compound AND the fluoropolyether containing compound taught in YOSHIDA to the lubricant compositions disclosed in CHINA if the known imparted properties were so desired.  CHINA provides motivation for the addition of other additives in [0160].   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flores-Torres et al (US 2018/0100120) disclose a method for preventing or minimizing electrostatic discharge and dielectric breakdown in an electric vehicle powertrain comprising a lubricating oil composition including one or more lubricating oil additives [0017].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
October 20, 2021